Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species
A) claims 1-10 directed to a connector body including: 
a collapsing elastic cantilevered gasket comprising a gasket cable passage, an anchored portion formed about the gasket cable passage at a body-engagement end of the gasket, and a cantilevered portion formed about the gasket cable passage at a pusher-engagement end of the gasket, wherein the collapsing elastic cantilevered gasket is structurally configured to form: a compressed sealing interface at the body engagement end of the gasket about the body cable passage, between the cable entry end of the connector body and the pusher, and an omnidirectionally compressed sealing interface at the pusher-engagement end of the gasket between the cantilevered portion of the gasket and a surface of a cable passing through the gasket cable passage of the gasket, wherein the body-engagement end of the gasket is positioned against a stop wall of the connector body and the pusher-engagement end is positioned against the pusher when the gasket is received within the connector body, or the body-engagement end is positioned against the pusher and 19Attorney Docket No.: HI17-090A the pusher-engagement end is positioned the stop wall when the gasket is received within the connector body searchable in class/subclass G02B 6/38875.
B) claims 11-14 directed to a connector body including:
a collapsing elastic cantilevered gasket comprising a gasket cable passage, an anchored portion formed about the gasket cable passage at a body-engagement end of the gasket, and a cantilevered portion formed about the gasket cable passage at a pusher-engagement end of the gasket, wherein the collapsing elastic cantilevered gasket is structurally configured to form: 21Attorney Docket No.: HI17-090A an axially compressed sealing interface at the body engagement end of the gasket about the body cable passage, between the cable entry end of the connector body and the pusher, and a compressed sealing interface at the pusher-engagement end of the gasket between the cantilevered portion of the gasket and an outer surface of a cable passing through the gasket cable passage of the gasket, wherein the collapsing elastic cantilevered gasket is structurally configured such that the cantilevered portion of the gasket at the pusher-engagement end of the gasket translates axially underneath the body-engagement end such that the body-engagement end compresses the pusher-engagement end radially inward toward the gasket cable passage to form the sealing interface against the cable searchable in class/subclass G02B 6/3825.
C) claims 15-16 directed to a connector body including: 
a collapsing elastic cantilevered gasket comprising a gasket cable passage, an anchored portion formed about the gasket cable passage at a body-engagement end of the gasket, and a cantilevered portion formed about the gasket cable passage at a pusher-engagement end of the gasket, wherein the collapsing elastic cantilevered gasket is structurally configured to form: a compressed sealing interface at the body engagement end of the gasket about the body cable passage, between the cable entry end of the connector body and the pusher, and a compressed sealing interface at the pusher-engagement end of the gasket between the cantilevered portion of the gasket and an outer surface of a cable passing through the gasket cable passage of the gasket, wherein the pusher is structurally configured to axially compress the collapsing elastic cantilevered gasket when the pusher engages the pusher engagement portion of the connector body such that the pusher- engagement end of the gasket collapses against the outer surface of a cable passing through the gasket cable passage to form the compressed sealing interface searchable in class/subclass G02B 6/(3849, 3893) .
The species are independent or distinct because Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures/specification disclosed the different species having mutually exclusive characteristics for each identified species.  
 In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species and requiring different search strings and class/subclasses.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883